DETAILED ACTION
	This is a first office action in response to application 17/254,009 filed 03/05/2021, in which claims 1-15 are presented for examination. A preliminary amendment was concurrently submitted which provides amendments to claims 3, 4, 7, 9-11, and 13, cancels claim 15 and adds new claims 16-21. Currently claims 1-14 and 16-21 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
Claims 1, 2, 6, and 12 recite the conjunction "if" when reciting steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during the examination of the claims. If the Applicant wishes the limitations to be positively recited, the claims must be amended to either recite limitation in the case wherein the conditional step does not occur or remove such a case from consideration. The Office recommends changing “if” to “when”.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “RGB value calculation module”, “first selection module”, and “image quality compensation module” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the term “parameter characteristics” however this term was not found to be clearly defined within the specification as filed and thus a person of skill in the art would not understand the term “parameter characteristics” in light of the specification.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 20 recite the limitation "the second compensation". These terms were introduced in claims 2 and 4 however claim 18 and 20 are dependent upon claim 3 which does not introduce this term. There is insufficient antecedent basis for this limitation in the claim. 
Claims 9, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the phrase “parameter characteristics” however this phrase does not appear to have been clearly defined in the specification nor in the claim therefore one of skill would not understand how to interpret the metes and bounds of this term. During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310. If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 12, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu U.S. Patent Application Publication No. 2007/0236410 A1 hereinafter Shimizu.

Consider Claim 1:
	Shimizu discloses an image quality compensation method for a liquid crystal display device, comprising: (Shimizu, See Abstract.)
	acquiring RGB values of each pixel in image information output by the liquid crystal display device at a predetermined time interval within a preset time period and (Shimizu, [0075], “The RGB image signal-levels accumulation calculation circuit 101 shown in FIG. 8 adds signal levels cumulatively for each frame in the most recent ten consecutive frames including the current frame in order to calculate an accumulated image signal level at the time of light emission for each pixel cell.”)
	calculating a RGB sum of the RGB values of each pixel, (Shimizu, [0075-0077], [0077], “In the RGB image signal-levels accumulation circuit 101 and the image signal-level control circuit 102 shown in FIG. 8, processing is performed to reduce the image signal level of each pixel G. However, processing may be performed to uniformly reduce the signal levels for each pixel block formed by a plurality of adjacent pixels G. More specifically, for each pixel block, the sum (or average) of the accumulation calculations results for the image signal levels of the respective pixel cells (C.sub.R, C.sub.G and C.sub.B) is calculated, and a representative accumulation calculation result is selected for that pixel block.”)
	when a duration of display on a screen of the liquid crystal display device is greater than or equal to a preset duration; (Shimizu, [0075], “For example, when the orbiting processing circuit 1 performs movement processing for each ten frames, the orbiting processing circuit 1 may sample the display-position-moving image signals V1 for the ten frames in synchronization with this orbiting movement period, and add signal levels cumulatively for every ten frames, including the current frame, in order to calculate an accumulated image signal level of each pixel cell at the time of light emission. The sampling period must be synchronized with the orbiting movement period of the orbiting processing circuit 1. More specifically, when the sampling period is N frames (N being a positive integer), the orbiting movement period of the orbiting processing circuit 1 must be a positive integer multiple of N frames.”)
	selecting a RGB sum with a maximum value from individual RGB sums as a first compensation evaluation value; and (Shimizu, [0073], [0065], “The RGB image signal-levels accumulation calculation circuit 101 detects the maximum signal level among the red accumulated image signal level AY.sub.R, the green accumulated image signal level AY.sub.G and the blue accumulated image signal level AY.sub.B, and supplies the maximum signal level as the representative accumulated image signal level A of the pixel G to the image signal-level control circuit 102.”)
	compensating for the RGB values of each pixel according to the first compensation evaluation value, each of the RGB sums, an acquired RGB offset compensation value, and the RGB values of each pixel, (Shimizu, [0042], [0052], “In other words, the level control circuit 3 prepares a gradually changing adjustment coefficient. The changing adjustment signal is applied to those pixels around the pixel group represented by the accumulated overlapping region information MG (i.e., the surrounding region of the accumulated overlapping region). The adjustment coefficient (adjustment signal) changes its value toward the accumulated overlapping region. Then the image signal-level control circuit 3 supplies such adjustment signals YC to the image signal-level adjustment circuit 4 (step S11).”) 
	if the first compensation evaluation value is greater than or equal to a first compensation threshold. (Shimizu, [0042], [0052], “However, when the average signal level represented by the average image signal-level information AV is greater than the predetermined level QY, the image signal-level control circuit 3, as shown in FIG. 6, generates an image signal-level adjustment signal YC representing an adjustment coefficient for reducing the signal level of the display-position-moving image signal V1 in inverse proportion to the size of the average signal level represented by the average image signal-level information AV. Then the image signal-level control circuit 3 supplies the adjustment signal YC to the image signal-level adjustment circuit 4.”)
Consider Claim 3:
	Shimizu discloses the image quality compensation method for a liquid crystal display device according to claim 1, wherein the compensating for the RGB values of each pixel according to the first compensation evaluation value, each of the RGB sums, an acquired RGB offset compensation value, and the RGB values of each pixel comprises: (Shimizu [0042]) using a ratio of the RGB sum of each pixel to the first compensation evaluation value as a first RGB compensation ratio; and adding a product of the first RGB compensation ratio and the RGB offset compensation value to a RGB value of a corresponding pixel, so as to compensate for the RGB value of the pixel. (Shimizu, [0075-0077], [0077], “In the RGB image signal-levels accumulation circuit 101 and the image signal-level control circuit 102 shown in FIG. 8, processing is performed to reduce the image signal level of each pixel G. However, processing may be performed to uniformly reduce the signal levels for each pixel block formed by a plurality of adjacent pixels G. More specifically, for each pixel block, the sum (or average) of the accumulation calculations results for the image signal levels of the respective pixel cells (C.sub.R, C.sub.G and C.sub.B) is calculated, and a representative accumulation calculation result is selected for that pixel block.”)
Consider Claim 10:
	Shimizu discloses the image quality compensation method for a liquid crystal display device according to claim 1, wherein the RGB sum is used as a numerical value for evaluating a degree of polarization of liquid crystal molecules in the liquid crystal display device, and a larger RGB sum indicates that liquid crystal molecules of a corresponding pixel have a larger offset amount, wherein when the liquid crystal molecules tend to be polarized, an offset amount is greater than expected in some directions, and the RGB value of the corresponding pixel also becomes larger. (Shimizu, [0065], “The display device 30 has pixels G(1,1) to G(n,m), as shown in FIG. 9. The RGB image signal-levels accumulation calculation circuit 101 executes accumulation calculations (addition) for the brightness (luminance) levels of three pixel cells belonging to each pixel G (i.e., a red pixel cell C.sub.R for emitting red light, a green pixel cell C.sub.G for emitting green light and a blue pixel cell C.sub.B for emitting blue light) in a predetermined period on the basis of the display-position-moving image signal V1. Next, the RGB image signal-levels accumulation calculation circuit 101 generates for each pixel G a red accumulated image signal level AY.sub.R showing the accumulation calculation result for the image signal level in the red pixel cell C.sub.R, a green accumulated image signal level AY.sub.G showing the accumulation calculation result for the image signal level in the green pixel cell C.sub.G, and a blue accumulated image signal level AY.sub.B showing the accumulation calculation result for the image signal-level in the blue pixel cell C.sub.B.”)
Consider Claim 12:
	Shimizu discloses an image quality compensation apparatus for a liquid crystal display device, comprising: (Shimizu, See Abstract.)
	an RGB value calculation module, configured to acquire RGB values of each pixel in image information output by the liquid crystal display device at a predetermined time interval within a preset time period and (Shimizu, [0075], “The RGB image signal-levels accumulation calculation circuit 101 shown in FIG. 8 adds signal levels cumulatively for each frame in the most recent ten consecutive frames including the current frame in order to calculate an accumulated image signal level at the time of light emission for each pixel cell.”)
	 calculate a RGB sum of the RGB values of each pixel, (Shimizu, [0077], “In the RGB image signal-levels accumulation circuit 101 and the image signal-level control circuit 102 shown in FIG. 8, processing is performed to reduce the image signal level of each pixel G. However, processing may be performed to uniformly reduce the signal levels for each pixel block formed by a plurality of adjacent pixels G. More specifically, for each pixel block, the sum (or average) of the accumulation calculations results for the image signal levels of the respective pixel cells (C.sub.R, C.sub.G and C.sub.B) is calculated 
	when a duration of display on a screen of the liquid crystal display device is greater than or equal to a preset duration; (Shimizu, [0075], “For example, when the orbiting processing circuit 1 performs movement processing for each ten frames, the orbiting processing circuit 1 may sample the display-position-moving image signals V1 for the ten frames in synchronization with this orbiting movement period, and add signal levels cumulatively for every ten frames, including the current frame, in order to calculate an accumulated image signal level of each pixel cell at the time of light emission. The sampling period must be synchronized with the orbiting movement period of the orbiting processing circuit 1. More specifically, when the sampling period is N frames (N being a positive integer), the orbiting movement period of the orbiting processing circuit 1 must be a positive integer multiple of N frames.”)
	a first selection module, configured to select a RGB sum with a maximum value from individual RGB sums as a first compensation evaluation value; and (Shimizu, [0073], [0065], “The RGB image signal-levels accumulation calculation circuit 101 detects the maximum signal level among the red accumulated image signal level AY.sub.R, the green accumulated image signal level AY.sub.G and the blue accumulated image signal level AY.sub.B, and supplies the maximum signal level as the representative accumulated image signal level A of the pixel G to the image signal-level control circuit 102.”)
	an image quality compensation module, configured to compensate for the RGB values of each pixel according to the first compensation evaluation value, each of the RGB sums, an acquired RGB offset compensation value, and the RGB values of each pixel, (Shimizu, [0042], [0052], “In other words, the level control circuit 3 prepares a gradually changing adjustment coefficient. The changing adjustment signal is applied to those pixels around the pixel group represented by the accumulated overlapping region information MG (i.e., the surrounding region of the accumulated overlapping region). The adjustment coefficient (adjustment signal) changes its value toward the accumulated overlapping region. Then the image signal-level control circuit 3 supplies such adjustment signals YC to the image signal-level adjustment circuit 4 (step S11).”)
	if the first compensation evaluation value is greater than or equal to a first compensation threshold. (Shimizu, [0042], [0052], “However, when the average signal level represented by the average image signal-level information AV is greater than the predetermined level QY, the image signal-level control circuit 3, as shown in FIG. 6, generates an image signal-level adjustment signal YC representing an adjustment coefficient for reducing the signal level of the display-position-moving image signal V1 in inverse proportion to the size of the average signal level represented by the average image signal-level information AV. Then the image signal-level control circuit 3 supplies the adjustment signal YC to the image signal-level adjustment circuit 4.”)
Consider Claim 18:
	Shimizu discloses the image quality compensation method for a liquid crystal display device according to claim 3, wherein the first compensation evaluation value is used for representing a magnitude of an amount of offset of liquid crystal molecules of a pixel corresponding to the first compensation evaluation value within the preset time period; and the second compensation evaluation value is used for representing a magnitude of fluctuation of offset of liquid crystal molecules of a pixel corresponding to the second compensation evaluation value within the preset time period. (Shimizu, [0065], [0066], “When display-position-moving image signals V1 corresponding to the first to the 12.sup.th frames are supplied in sequence, the RGB image signal-levels accumulation calculation circuit 101 first obtains (calculates) the accumulation calculation results of the signal levels for the ten consecutive frames from the first to the tenth frame for each pixel cell (C.sub.R, C.sub.G and C.sub.B), and then calculates the representative accumulated image signal level A of the red accumulated image signal level AY.sub.R, the green accumulated image signal level AY.sub.G and the blue accumulated image signal level AY.sub.B, and supplies this signal level A to the image signal-level control circuit 102. Next the RGB image signal-levels accumulation calculation circuit 101 calculates, for each of the three pixel cells, the accumulation calculation result of the signal levels for the ten consecutive frames from the second frame to the 11.sup.th frame and supplies the results to the image signal-level control circuit 102 as the red accumulated image signal level AY.sub.R, the green accumulated image signal level AY.sub.G and the blue accumulated image signal level AY.sub.B. Then the RGB image signal-levels accumulation calculation circuit 101 calculates for each pixel cell the accumulation calculation results of the signal levels for the ten consecutive frames from the third frame to the 12.sup.th frame and calculates the representative accumulated image signal level A of the red accumulated image signal level AY.sub.R, the green accumulated image signal level AY.sub.G and the blue accumulated image signal level AY.sub.B. The representative accumulated signal level A is sent to the image signal level controller 102.”)

Consider Claim 20:
	Shimizu discloses the image quality compensation method for a liquid crystal display device according to claim 3, wherein the second compensation threshold is determined according to parameter characteristics of the liquid crystal display device. (Shimizu, [0073], [0065], “The RGB image signal-levels accumulation calculation circuit 101 detects the maximum signal level among the red accumulated image signal level AY.sub.R, the green accumulated image signal level AY.sub.G and the blue accumulated image signal level AY.sub.B, and supplies the maximum signal level as the representative accumulated image signal level A of the pixel G to the image signal-level control circuit 102.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto U.S. Patent Application Publication No. 2019/0237000 A1 hereinafter Yamamoto and further in view of Shimizu U.S. Patent Application Publication No. 2007/0236410 A1.

Consider Claim 13:
	Yamamoto a terminal device, (Yamamoto, See Abstract.)
	comprising a memory, (Yamamoto, [0034], “The control section 10 obtains an IMG1 (input image) from an external source. For example, the IMG1 can be an image (image data) stored in video random access memory (VRAM; not illustrated) in the smartphone 1. The control section 10 processes the IMG1 so as to generate an IMG2 (output image)”)
	 a liquid crystal display, and (Yamamoto, [0027], “The smartphone 1 includes a control section 10 (control device, image processing device), a touch panel (TP) 80, a backlight (BL) 83, a BL power supply 84, and a storage section 90. The TP 80 includes an input section 81 and a display section 82 which are provided integrally with each other. One possible example of the input section 81 is a known touch sensor. One possible example of the display section 82 is a liquid crystal panel.”)
	a processor connected to the liquid crystal display, wherein the memory stores a computer program, and the processor executes the computer program (Yamamoto, [0200], “In the latter case, each of the smartphones 1 and 2 includes a computer that executes instructions of a program that is software realizing the foregoing functions. The computer includes, for example, at least one processor (control device) and at least one storage medium on which the program is stored and from which the program can be read by the computer. An object of an aspect of the present invention can be achieved by the processor of the computer reading and executing the program stored in the storage medium. A central processing unit (CPU), for example, may be used as the processor. Examples of the storage medium encompass a non-transitory tangible medium such as read only memory (ROM), a tape, a disk, a card, a semiconductor memory, and a programmable logic circuit. The computer may further include, for example, random access memory (RAM) onto which the program is loaded. The program can be supplied to the computer via any transmission medium (such as a communication network or a broadcast wave) which allows the program to be transmitted. Note that an aspect of the present invention can also be achieved in the form of a computer data signal in which the program is embodied via electronic transmission and which is embedded in a carrier wave.”)
	Yamamoto does not specify all the limitations to implement steps of the method according to claim 1.
	Shimizu however teaches the limitations to implement steps of the method according to claim 1. (as shown above)
	It therefore would have been obvious to those having ordinary skill in the art to utilize the known techniques as taught by Shimizu as these were known in the art and would have been utilized for the purpose of with this structure or approach, even if a portion of a display image is constantly an overlapping region when the display image is moved due to orbiting processing, adjustment is performed to reduce the image signal level in this region. Thus, the display screen burn-in is reliably prevented without creating an unnatural impression in the displayed image. (Shimizu, [0025])
Consider Claim 14:
	Yamamoto in view of Shimizu discloses the terminal device according to claim 13, wherein the terminal device comprises a television. (Yamamoto, [0026], “FIG. 1 is a functional block diagram illustrating a configuration of main parts of a smartphone 1 (display device) in accordance with Embodiment 1. The smartphone 1 is an example of a portable display device. Note, however, that a display device in accordance with an aspect of the present invention may alternatively be a stationary display device, such as a television or a desktop computer.”)

Allowable Subject Matter
Claims 2, 4, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Remaining depending claims not rejected above are objected to as they depend from the above mentioned claims. The Office recommends including allowable subject similarly into independent claim 12.

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626